[Cite as Blank v. Allenbaugh, 2018-Ohio-2582.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


 LOIS M. BLANK,                                    :         MEMORANDUM OPINION

                   Plaintiff-Appellee,             :
                                                             CASE NO. 2018-A-0022
         - vs -                                    :

 MARK H. ALLENBAUGH, et al.,                       :

                   Defendants-Appellants.          :


 Civil Appeal from the Ashtabula County Eastern District Court.
 Case No. 2017 CVG 00500 E.

 Judgment: Appeal dismissed.


 Bruce M. Broyles, The Law Offices of Bruce Broyles, 2670 North Columbus Street, Suite
 L, Lancaster, OH 43130 (For Plaintiff-Appellee).

 Mark Allenbaugh and Jacqueline Allenbaugh, pro se, 2934 Shirley Street, Ashtabula,
 OH 44004 (Defendants-Appellants).



TIMOTHY P. CANNON, J.

        {¶1}      This matter is before us on the motion of appellee, Lois M. Blank, to dismiss

the appeal filed by appellants, Mark H. Allenbaugh and Jacqueline Allenbaugh.

Appellants filed a pro se memorandum in opposition. The motion to dismiss is granted

for the following reasons.

        {¶2}      On December 11, 2017, appellee filed a forcible entry and detainer action

against appellants. Mr. Allenbaugh filed an answer to the complaint on December 26,
2017. On the same date, Mr. Allenbaugh filed a pro se motion to dismiss, and on

February 2, 2018, he filed a motion for judgment on the pleadings. After an eviction

hearing, the trial court overruled these motions and granted restitution of the premises to

appellee in a judgment entry dated February 12, 2018; a writ of restitution issued on

February 15, 2018.

         {¶3}   On February 22, 2018, Mr. Allenbaugh filed a pro se “Motion to Stay

Pending Appeal” in the trial court. On the same date, he filed an “Emergency Motion to

Stay” in the trial court because he was served with “notice that a move-out has been

scheduled for 9:00 a.m., Tuesday, February 27, 2018.” In these motions, Mr. Allenbaugh

maintained he filed a notice of appeal from the trial court’s February 12, 2018 judgment

entry on February 21, 2018. However, the trial court’s docket reflects a notice of appeal

was faxed on February 23, 2018, but because of certain issues, the paperwork was not

filed on that date.    The docket entry states: “Defendant was verbally told over the

telephone by deputy clerk that a signed original was required by clerk of courts before

paperwork could be processed & that money would have to be in bank when doing credit

card.”

         {¶4}   On March 6, 2018, the trial court denied Mr. Allenbaugh’s motion to stay

pending appeal and emergency motion to stay.

         {¶5}   The docket reflects the notice of appeal was not filed until March 9, 2018.

This is also the date stamped on the notice of appeal in this court’s records.

         {¶6}   On April 30, 2018, appellee filed a motion to dismiss the appeal as moot

because appellants had vacated the premises and appellee had taken possession. In

their opposition to the motion to dismiss, appellants do not dispute they have vacated the




                                              2
premises but argue their attempt to obtain a stay pending appeal was enough to prevent

the cause from becoming moot. They further maintain the trial court’s decision denying

their requests for a stay was untimely.

       {¶7}   A forcible entry and detainer action decides the right to immediate

possession of the property and nothing else. Seventh Urban, Inc. v. Univ. Circle Property

Dev., Inc., 67 Ohio St. 2d 19, 25, fn.11 (1981). Accordingly, when the tenant has vacated

the premises and the landlord regains possession of the leased premises, the merits of

an action in forcible entry and detainer are rendered moot because no further type of relief

can be granted in favor of the landowner. See Knop v. Davet, 11th Dist. Geauga No.

2016-G-0074, 2017-Ohio-1416, ¶11, citing Sheehe v. Demsey, 8th Dist. Cuyahoga No.

99965, 2014-Ohio-305, ¶7; see also Gold Key Realty v. Collins, 2d Dist. Greene No. 2013

CA 57, 2014-Ohio-4705, ¶21, citing Cherry v. Morgan, 2d Dist. Clark Nos. 20112 CA 11

& 2012 CA 21, 2012-Ohio-3594, ¶4; Dorman Properties, LLC v. West Side Tavern, Inc.,

4th Dist. Athens No. 11CA17, 2012-Ohio-5056, ¶14.

       {¶8}   R.C. 1923.14(A) provides a means by which a defendant appealing a

judgment of forcible entry and detainer may prevent the cause from becoming moot. R.C.

1923.14(A) provides, in pertinent part:

              If an appeal from the judgment of restitution is filed and if, following
              the filing of the appeal, a stay of execution is obtained and any
              required bond is filed with the court of common pleas, municipal
              court, or county court, the judge of that court immediately shall issue
              an order to the sheriff, police officer, constable, or bailiff commanding
              the delay of all further proceedings upon the execution. If the
              premises have been restored to the plaintiff, the sheriff, police officer,
              constable, or bailiff shall forthwith place the defendant in possession
              of them, and return the writ with the sheriff’s, police officer’s,
              constable’s, or bailiff’s proceedings and the costs taxed on it.
              [Emphasis added.]




                                              3
Under the statute, a defendant may maintain or even recover possession of the property

during the course of an appeal by filing a timely notice of appeal, obtaining a stay of

execution, and filing any required bond.

        {¶9}   Here, appellants sought a stay and an emergency stay pending appeal prior

to the date the notice of appeal was actually filed. The trial court overruled both of

appellants’ motions. Their notice of appeal was not filed until March 9, 2018. Appellants

did not request a stay either with the trial court or with this court after the notice of appeal

was filed. Because appellants vacated the property without obtaining a stay of execution

and filing any required bond, the appeal from the February 12, 2018 judgment entry is

moot.

        {¶10} Appellants next argue the issues presented in the appeal meet the

exceptions to the mootness doctrine. Appellants maintain they raised the following issues

on appeal:

               (1) whether, in an oral month-to-month residential lease agreement,
               failing to provide the statutorily required 30-day notice to vacate the
               premises precluded the trial court of its jurisdiction; (2) whether
               Appellee’s complaint, which alleged the existence of a written lease
               agreement that is undisputed to have not existed, nonetheless
               provided sufficient notice to Appellant’s of the cause of action; (3)
               whether the trial court’s findings of fact that Appellee did not waive
               any past due rent was against the manifest weight of the evidence;
               and (4) whether the damages awarded were supported by sufficient
               evidence.

Appellants argue these issues are “capable of repetition but evading review or otherwise

of great public importance.”

        {¶11} Generally, appellate courts “‘cannot entertain jurisdiction over a moot

question.’” In re Atty. Gen’s Subpoena, 11th Dist. Geauga No. 2009-G-2916, 2010-Ohio-

476, ¶12, quoting Nextel W. Corp. v. Franklin Cty Bd. of Zoning Appeals, 10th Dist.



                                               4
Franklin No. 03AP-625, 2004-Ohio-2943, ¶10. However, “[a] court may hear an appeal

that is otherwise moot when the issues raised are ‘capable of repetition, yet evading

review.’” Nextel, supra, at ¶14, quoting State ex rel. Plain Dealer Pub. Co. v. Barnes, 38
Ohio St. 3d 165 (1988), paragraph one of the syllabus. This exception applies only in

extraordinary circumstances where the following two factors are present: “‘(1) the

challenged action is too short in its duration to be fully litigated before its cessation or

expiration, and (2) there is a reasonable expectation that the same complaining party will

be subject to the same action again.’” Id., quoting State ex rel. Calvary v. Upper Arlington,

89 Ohio St. 3d 229, 231 (2000).

       {¶12} Additionally, “[o]n rare occasions, the court may retain an otherwise moot

action for determination when it involves an issue of great public importance so that the

question can be properly determined on the merits.” Harshaw v. Farrell, 55 Ohio App. 2d
246, 251 (10th Dist.1977), citing McDuffie v. Berzzarins, 43 Ohio St. 2d 23 (1975).

Ordinarily, however, only the highest court in the state, whose decisions have a binding

effect over the entire state, adopts this procedure. Id.

       {¶13} To the extent the issues raised by appellants pertain to the trial court’s

award of damages, we note the trial court’s docket reflects that, although a second cause

hearing on damages was held on March 27, 2018, the trial court has not entered a

judgment entry disposing of the remaining claims. Further, appellants have not presented

issues that are “capable of repetition, yet evading review” because R.C. 1923.14(A)

provides a method by which a defendant can prevent an appeal from a forcible entry and

detainer action from becoming moot. The issues raised are also specific to this case and




                                             5
do not present questions of great public importance. Accordingly, appellants’ argument

is not well taken.

       {¶14} For the foregoing reasons, appellee’s motion to dismiss is hereby granted,

and this appeal is dismissed.



THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                           6